Citation Nr: 1614253
Decision Date: 04/07/16	Archive Date: 05/26/16

DOCKET NO.  06-38 968      DATE	APR 07 2016


On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service­ connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The May 2006 rating decision denied entitlement to service connection for PTSD. A notice of disagreement was received in September 2006, a statement of the case was issued in November 2006, and a substantive appeal was received in December 2006.

In his December 2006 substantive appeal, the Veteran requested that he be scheduled for a personal hearing before a Decision Review Officer (DRO) at his local RO.  He withdrew this request in writing in August 2010.

In February 2010, April 2014, and May 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The May 2010 Board remand determined that the issue of entitlement to a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDING OF FACT

A preponderance of the competent and probative evidence of record weighs against finding the existence of a credible, verifiable stressor, or an etiological link between a current psychiatric disability and service or any service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2015).

2. The criteria for for TDIU are not met.  38 C.F.R. §§ 3.340, 4.15, 4.16  (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in July 2005, January 2008, April 2008, June 2009, June 2011, August 2013, July 2014, and April 2015 in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for an acquired psychiatric disability, and the July 2014 and April 2015 letters provide such notice for the claim of entitlement to a TDIU.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board notes that only the July 2005 notice letter was issued prior to the initial adjudication of the Veteran's PTSD claim in May 2006.  Neither of the TDIU notice letters was issued prior to the initial adjudication of the TDIU claim.  However, the claims were subsequently readjudicated, most recently in a November 2015 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's identified, available service treatment records, VA medical records, and private medical records.  A formal finding of unavailability of Social Security Administration (SSA) records is of record.

The RO arranged for the Veteran to undergo VA examinations in connection with his service connection claim in October 2010, September 2014, and October 2015.

The Board finds that the resulting examination reports, taken together, are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered etiology opinions that explain the reasons and bases for these opinions.  For these reasons, the Board concludes that the VA examination reports of record in this case provide an adequate basis for a decision on the Veteran's service connection claim.

The RO arranged for the Veteran to undergo multiple VA examinations in connection with his bilateral pes planus, residuals of a left wrist fracture, and residuals of a left knee injury claims.  The Board finds that the resulting reports, taken together, are adequate for the purpose of determining entitlement to a TDIU. The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide clinical findings detailing the examination results, to include functional impairment caused by each of these disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The Board finds that there has been substantial compliance with the directives of the prior remands such that no additional remands are required.  The Board notes, in particular, that the remands sought (1) an explanation for the October 2010 VA examiner's finding that the Veteran's claimed in-service fall down an embankment did not qualify as a stressor under the DSM-IV criteria, and (2) clarification from the Veteran 's treating VA psychiatrist concerning the stressor or stressors on which the PTSD diagnosis had been made.

With respect to the first remand concern, as will be discussed in more detail below, the Board finds that the September 2014 VA examination report does, in fact, contain the explanation that was sought on remand.  Therefore, an additional remand is not necessary.

With respect to the second remand concern, the Board notes that the record indicates that the Veteran's treating VA psychiatrist has not been contacted to determine what stressor or stressors formed the basis of the PTSD diagnosis.  The
Board finds, however, that such contact is not necessary.  First, the Board notes that there are two physicians of record who have provided mental health treatment to the Veteran and who have diagnosed PTSD, and that these physicians work for a VA Medical Center.  All of the records from this care provider are constructively of record and have actually been obtained as a part of the Agency of Original Jurisdiction's (AOJ's) records request.  Therefore, all records associated with the Veteran's receipt of mental health care are associated with the claims file.  Second, the Board notes that, as will be discussed below, the treatment records from the two mental health treatment providers unambiguously  state the stressors on which the PTSD diagnosis is based.

An October 2008 VA mental health attending note states that the Veteran "reports that since he had a stroke in 2004, his PTSD symptoms are worse, he 're­ experiences the trauma of him falling in the rocky and dusty mountains, his arm cracking and head crashing on the ground.'  He says that he wakes up from his sleep 2-3 days a week due to nightmares of the trauma." December 2008, March 2010, June 2010, September 2010, March 2011, and January 2012 VA medical records also note that the Veteran reported having dreams, flashbacks,
hypervigilance and avoidance related to his fall in the Army when he broke his arm.  The Board therefore finds that the information that would be sought on remand from the Veteran's VA physicians is already of record.

These physicians have clearly recorded the Veteran' s description of the in-service fall that resulted in a broken wrist, as well as the resulting psychiatric symptoms that the Veteran has reported experiencing due specifically to this fall.  The Board considers it highly unlikely that either physician would have been treating the Veteran for PTSD based on stressors that they have not recorded in the Veteran's medical records.  Therefore, the Board finds no useful purpose in remanding this claim for the purpose of obtaining information from either VA physician when this information is already contained in the record.  See Soyini v. Principi, l Vet. App. 540, 546 ( 1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  The Board therefore finds that it has substantially complied with the directives of the prior remands and that no further remand is warranted.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.3 lO(b), and compensation is payable for that degree of aggravation of a non-service-connected  disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected  disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

To establish a right to compensation for a present disability, a veteran must show
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The establishment of service connection for PTSD in particular requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R.
§ 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113,
1137; 38 C.F.R. §§ 3.307, 3.309. As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R.
§ 3.303(b)(2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367   (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Ifthe evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015).

The Veteran in the case at hand has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He essentially contends that he developed PTSD secondary to an in-service trauma, specifically that he suffered a severe fall down the side of a mountain.  He also contends that he suffers from a current acquired psychiatric disability due to his service-connected disabilities.

The Veteran's service personnel records contradict the Veteran's assertions that he was stationed in the Republic of Vietnam and engaged in combat with the enemy. (The Board notes that these assertions have only been made to medical care providers, and have not been asserted to adjudicative personnel or during compensation and pension examinations.)  The Board therefore finds that the Veteran did not "engage in combat with the enemy" as defined by pertinent regulations.

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Ultimately, in the case at hand, the Board must deny the claim of entitlement to service connection for PTSD based on the absence of a valid, verified stressor.

Turning to the pertinent evidence of record, a November 1974 service treatment record reflects that the Veteran fractured his left wrist when he fell on an outstretched hand.  He was fitted with a cast. A January 1975 record notes that the Veteran was experiencing recurrent pain to his left wrist from an old fracture.  It was noted that the Veteran had suffered a left wrist fracture in boot camp.  He had had the cast removed, and the wrist hurt when doing push-ups or applying any pressure to it.

A March 1975 service treatment record notes that the Veteran sought treatment for bilateral knee pain.  There was no previous history of injury, but it was noted that the Veteran had fallen three to four weeks ago.  He reported experiencing pain on kneeling.  It was noted that, when at the rifle range the day before, his left knee suddenly began to hurt him.  Another March 1975 record notes that the Veteran reported bilateral knee pain.  There was an assessment of possible Osgood­ Schlatter.

A May 1975 record notes that the Veteran reported that he has had pain in his left knee since he fell when walking four months ago.  The impression was that there was a functional overlay to the Veteran's complaints.

A June 1975 record notes that the Veteran had a history of a left wrist fracture.  It notes that there was no documentation of the injury, and that he was doing okay until a recent fall.

Another June 1975 record notes that the Veteran reported having left wrist pain after doing pull-ups.  It was noted that the Veteran had fractured his wrist in boot camp in November 1974. It was noted that he lifts weights after working hours.  An impression of stress fracture was noted.

Another June 1975 record notes that the Veteran reported having fractured his left wrist in boot camp in December 1974. This injury was recorded in his health record, but it was lost.  X-rays showed two fractures, one old and one new, unhealed fracture.

A July 1975 record notes that the Veteran sought treatment for left knee pain that he had been having for five months. It was noted that he fell down a stairwell.

An August 1975 record notes that the Veteran sought treatment for left knee pain and that he had had an old injury to his left patella.

A September 1975 record notes that the Veteran complained of left wrist pain that had started while he was doing chin-ups. It noted that he has a history of fracture on June 6, 1975. Another entry notes that the Veteran complained ofleft wrist pain since December.

A December 1975 Medical Board recommended discharge due to physical disability.  The three disabilities that were noted were (1) pes planus, bilateral, symptomatic, congenital; (2) chondromalacia of patella, left, chronic, symptomatic, secondary to contusion; and (3) Osgood-Schlatter's disease, left knee.

A September 1980 VA orthopedic examination report notes that the Veteran reported that he sustained a fracture of the distal end of the left radius and ulna in 1974, while going through basic training at Camp Pendleton, California.  He reported that he fell in a physical exercise, causing the injury to the wrist.  He was treated with cast immobilization.  He also gave a history of sustaining a left knee injury at Camp Pendleton.  He reported that he had to do a lot of crawling on the range, and during this time, he experienced the onset of left knee pain.

An August 2005 VA mental health interim progress note reflects that the Veteran "reports flashbacks to a fall from a cliff while [rappelling] while in military; the rope broke and [the Veteran] sustained multiple injuries.  He has flashbacks to the falling.  He was also in combat in Vietnam after the [rappelling] fall."

An August 2005 VA initial individual therapy note reflects that the Veteran "discussed that he began seeking psychiatric care following his return from Vietnam. He reported that it was difficult to 'shake certain events."' It was noted that the Veteran "is primarily concerned with working on his PTSD experiences related to his combat experience in Vietnam."

A second August 2005 VA therapy record notes that the Veteran "described a traumatic experience at age 16, when he and a friend were [rappelling] off a cliff, his friend's rope broke, and he fell to his death on the rocks below." The Veteran reported that this experience "has caused him significant distress throughout his life."

A September 2005 VA therapy record notes that the Veteran reported having flashbacks twice daily "in which he can 'see' the event in which his friend fell off the cliff and to his death."

Another September 2005 VA therapy note reflects that the Veteran was having difficulty tracking his flashbacks.  It also notes that the Veteran "discussed his relationship with his friend whose death is the focus of his flashbacks.  He discussed that they were friends for about 8 years and he considered him to be a best friend."  The Veteran "reported that he does not feel responsible for his friend's death and attributes the responsibility for his death to their military instructors who were guiding them during this training exercise."  He also reported that he had "experienced the deaths of several unit members while he [was] in the military, but tried to distance himself from them so that the deaths would not affect him."

On a May 2006 VA Form 21-0781, "Statement in Support of Claim for Post­ Traumatic Stress Disorder (PTSD)," the Veteran described his stressor as follows: "I fall and broke my left wrist and seriously injured my left knee and back which is the same incident that I am receiv[ing] disability for." He reported that this incident occurred in September 1974 when he was stationed at a military base in Ocean
Side, California.

An October 2008 VA mental health attending note states that the Veteran "reports that since he had a stroke in 2004, his PTSD symptoms are worse, he 're­ experiences the trauma of him falling in the rocky and dusty mountains, his arm cracking and head crashing on the ground.'  He says that he wakes up from his sleep 2-3 days a week due to nightmares of the trauma." December 2008, March 2010, June 2010, September 2010, March 2011, and January 2012 VA medical records also note that the Veteran reported having dreams, flashbacks, hypervigilance, and avoidance related to his fall in the Army when he broke his arm.

The October 20 l 0 VA examination report reflects that the Veteran described his stressor as having fallen "100 feet and rolled down a mountain and there were big rocks on the mountain.  States he was 'almost waiting for this big rock to hit my head as I was falling."'  He described this event as "'terrifying, that feeling of knowing you are about to destroy your head, you are fixing to crash and the second before you crash is unbearable.'   States he still experiences the emotions." He denied any post-service traumatic events.  He noted that he has been arrested many times (mostly for drugs and violence) and has spent time in prison.  He described his PTSD symptoms as follows:

[I]t's like when you burn your hand it has a different feeling from when you took it off but more intense.  States he gets the feeling he got from the fall, "it[']s emotional but some physical effects to it.
Dreams, fear, helplessness.  Thoughts of trying to get out of this continuous psychological pain that I am feeling from this incident."

With respect to the DSM-IV criteria, the examiner determined that the Veteran satisfied the re-experiencing criterion in that he has recurrent intrusive images or thoughts about the trauma and acting or feeling as if the event is recurring.  He did not satisfy the persistence, avoidance of triggers, and numbing criterion, as he did not experience any of the listed symptoms for this criterion.  He did not satisfy the criterion of persistent symptoms of increased arousal, as this criterion required that he meet two or more of the listed symptoms, but the Veteran only experienced difficulty falling or staying asleep.  He was given a diagnosis of depressive disorder, not otherwise specified, but not a PTSD diagnosis.

The September 2014 VA examination report reflects that the Veteran described his in-service stressor as follows: 

 "The worst to me was the fall. We was um, we was racing. The drill sgts would take someone from two different platoons and race to see who could get up or down the mountain the fastest.  I was the one
that was recommended to do the run.  At first we ran up, and we were beginning to come back down and I took a real bad fall.  I must have been tumbling and rolling and there were a lot of big rocks.  While I was falling, in my mind I just know I'm going to hit this rock and injure me real bad.  It seemed like it was happening forever.  When I finally got to the bottom, I had a broken wrist, some cracked up
knees, blood here and there."  He estimated he fell "150-200 feet."
He indicated that he hit rocks on the way down, "Didn't run into anything where I cracked my head open but there were rocks all up in there.  There was a thing in the military, on Camp Pendleton.  This particular mountain was called Mountain [REDACTED], everybody would know what a person was speaking about when that was used." He indicated, "I broke my arm and I banged up both knees and I suffered a small injury in my neck area.  We camped out that night and I was pretty bad off and they didn't get no medical attention to
me until that following morning, then they got me to the medical facility.  It was for x-raying and pain medication of some sort." He indicated that his arm was in a cast.  He stated that both knees were x-rayed and treated.  He indicated that he suffered numerous cuts,
"Was bleeding pretty bad from the arm area, neck area," noting these cuts were treated at the same time as his broken wrist.  He stated this occurred "probably during the month of September or October, the same year I went in (1974)."

The VA examiners who conducted the September 2014 and October 2015 examinations were unable to diagnose PTSD because they determined that the Veteran's stressor was not credible.  Both of the examiners extensively cited medical and lay evidence of record to support their conclusions.

Contrary to the conclusion reached by the May 2015 Board remand, the Board finds that the September 2014 examination report actually does opine as to whether the documented in-service trip and fall may be considered a PTSD stressor.  The examiner specifically stated that the Veteran's "documented wrist injury does not rise to the level of seriousness required of a Criterion A stressor, nor is there any medical evidence supporting his claim that he directly encountered an event in  which he experienced 'actual or threatened death or serious injury,' as stated in DSM-IV."

The Board notes that this examination was scheduled following the Board's second remand to attempt to determine whether the Veteran's verified in-service trip and fall, in which he fractured his wrist, qualified as a stressor for purposes of determining whether a PTSD diagnosis was warranted.  The Board notes, however, that the Veteran's description of what happened to him in service differs significantly from what is documented in the record.  Therefore, even accepting the Veteran's in-service trip and fall as having occurred, the Veteran himself did not cite this routine trip and fall as an event that has caused him distress.  Rather, he recounted, in great detail, a much more significant fall down the side of a mountain as causing him distress.  Inlight of the above, the Board finds that an in-service stressor is not established by the record.

The Board observes that the Veteran has never reported that he experiences symptoms of a psychiatric disability due to this trip and fall.  The evidence of record reflects that the Veteran fractured his wrist in November 1974. The Veteran has stated on multiple occasions that this fall was severe enough to also cause injury to his knees.  His service treatment records contradict the Veteran's unambiguous assertions that he fractured his left wrist and injured his knee and his back in the same incident.  The Veteran has not alleged that he broke his left wrist multiple times while in service.  The March 1975 service treatment record showing treatment for bilateral knee pain notes that the Veteran had no previous history of injury but had fallen three to four weeks ago.  A later record indicates that this injury occurred when he fell down a stairwell.  The Board considers it highly likely that, if the Veteran had suffered a knee injury after falling down a mountain, he would have reported it when seeking treatment for his knee pain.

However, the Veteran now reports that his symptoms are due to a significant fall from a mountain that he contends either he or his friend suffered during service. The Board notes, however, that the record is full of inconsistencies in the Veteran's own reporting of this event, and that significant resulting symptomatology that the Veteran contends arose from this incident are dependent on the details that the Veteran has provided that the Board has determined are clearly inaccurate representations of the trip and fall that is actually corroborated in the record.

Furthermore, the Board notes that the Veteran's service treatment records clearly demonstrate that he never served in Vietnam.  Therefore, his reports of having PTSD due to combat experiences in Vietnam are dismissed as non-credible.  The fact that the Veteran has referenced his claimed Vietnam combat service multiple times calls into question his credibility on other matters.

The September 2014 VA examiner noted that there are several pre-service and post­ service stressors of record that are more likely to account for his anxiety symptoms. These include the Veteran's having witnessed his best friend fall to his death while he and the Veteran were rappelling.  Also, as noted in an October 2008 VA medical record, the Veteran reported that '"he has been exposed to people getting killed by a drive-by shooting and also people getting killed in fights when he was in the penitentiary and people getting to an argument in some of the parties.  He used to attend where there used to be gunfire and people getting hurt.  Bleeding.  He gets such dreams, which we came up with his heart racing and with profuse sweating."'

The Board finds that the above evidence does not reflect the existence of an in­ service stressor.  Therefore, any diagnosis of PTSD based on the Veteran's military service does not support a service connection claim.

The Board has also considered whether entitlement to service connection for an acquired psychiatric disability other than PTSD is warranted.  To this end, the Board notes that the records from the time of this claim contain diagnoses of depressive disorder, anxiety disorder, and mood disorder.  (Indications of record that the Veteran carries a diagnosis of schizophrenia or another psychosis are not corroborated by any diagnosis during the appeals period.)

A January 2005 VA medical record lists a diagnosis of mood disorder not otherwise specified.  This diagnosis is not listed as being related to his military service or to service-connected disabilities.

A February 2009 statement from the Veteran's VA physician notes that the Veteran is receiving treatment for mental health conditions.  It notes that he is being treated for major depressive disorder.  It does not link this diagnosis to service or to a service-connected  disability.

As noted above, the October 2012 VA psychiatric examination report diagnoses depressive disorder, not otherwise specified.  The examiner opined that this disability was not secondary to service-connected health issues and was not likely caused by or related to military service.  Rather, the examiner determined that this disability was more likely than not caused by or related to his physical disability caused by stroke.

There is no evidence of record that competently and probatively links any psychiatric disorder to service.  With respect to the secondary theory of service connection, the only disabilities to which the Veteran's depression has been linked are the residuals of his stroke, which are not service-connected.

In light of the above, entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. TDIU

The Veteran has also claimed entitlement to a TDIU.

A total disability rating based upon individual unemployability due to service­ connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).

Ifthere is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38
C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than I00%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

In the case at hand, the issue of entitlement to a TDIU arose as part and parcel of the increased rating claims that were received on June 9, 2005.  From that date, the Veteran was in receipt of a combined 50 percent rating for bilateral pes planus, residuals of a left knee injury, and residuals of a left wrist fracture.  From December 18, 2014, the Veteran has been in receipt of a combined 70 percent rating for these disabilities.

Therefore, the period beginning on June 9, 2005, must be considered on an extraschedular basis, while the period beginning on December 18, 2014, may be considered on a schedular basis.

The Board finds that the competent and probative evidence of record reflects that the Veteran is not unable to secure and following substantially gainful employment due solely to service-connected disabilities.

A November 2005 VA feet examination report notes that the Veteran can only stand for about five minutes and can walk less than half of a block.  A November 2005
VA joints examination report notes that the Veteran has no function in his left hand. He cannot do weightbearing on his legs because of his left knee problem and is confined to a motorized chair.

A July 2009 VA medical record notes that the Veteran was undergoing occupational therapy for left wrist weakening due to his stroke.

In a July 2014 statement, the Veteran reported that he has been out of work since 1979 due to his feet, knee, wrist, and PTSD.

On the first page of a July 2014 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he is prevented from securing or following any substantially gainful occupation due to his feet, knee, wrist, and PTSD.  He reported that he last worked in 1979 at a warehouse.

The December 2014 VA examination report contains an assessment of the effects of the Veteran's service-connected disabilities on his ability to work.  Concerning the impairment of the Veteran's pes planus without regard to the stroke, the examiner opined that he would not be able to work a job that required prolonged standing without a break or a job that required particular footwear, such as steel-toed boots.
However, the Veteran would be able to work a job that allowed him to periodically sit and to wear footwear of his choice or as prescribed by his physician that would reduce his foot symptoms.  He would be able to work a sedentary job.  The examiner also determined that the Veteran would not be able to do any physically demanding job.  His work history has been predominantly in physically demanding professions.  Given his long history without employment and his current nonservice-connected health conditions (his Right Pontine Hemorrhagic Cerebrovascular Accident( CVA)) it is unlikely that he would be able to train for a sedentary position, even with the continued use and normal examination of his right hand.  The examiner noted that this recommendation is based on his CVA and not his service-connected bilateral pes planus.

With respect to the left knee disability, the VA examiner determined that, given the difference in examinations prior to and after the Veteran's CVA, it is likely that the Veteran's current left knee loss of motion and strength is due to his nonservice­ connected CVA and not to his left knee chondromalacia.  The examiner noted that the Veteran would not be able to do any physically demanding job in his current condition.  His work history has been in predominantly physically demanding professions.  The examiner also determined that, given the difference in examinations prior to and following his CVA, it is likely that his current left wrist loss of motion and strength is due to his nonservice-connected CVA and not his left wrist navicular fracture.  The examiner found that this is supported by his last complaint or report of a left wrist problem at the time of his 1979 Medical Board.

The Board finds that the evidence reflects that the Veteran's current unemployability is due to the nonservice-connected stroke that he suffered prior to the period on appeal, and that the evidence does not reflect that the Veteran is unemployable due solely to his service-connected disabilities.  The above evidence, in particular the December 2014 VA examination report, indicates that the  Veteran's service-connected disabilities do not prevent him from engaging in sedentary employment.  Rather, it is factors outside of his service-connected disabilities that make it unlikely that he would be able to train for a sedentary position.

The Board notes that the Veteran himself does not even limit his TDIU contentions to the service-connected disabilities.  Rather, he expressly includes his psychiatric disabilities as part of his TDIU claim.  Because the Board has found that service connection for an acquired psychiatric disability is not warranted, it cannot consider the impairment caused by such disability as part of the TDIU claim.

The Board has considered the doctrine of reasonable doubt.	However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 ( 1990).  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to a TDIU is denied.


WAYNE M BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




